UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6731


JEFFREY A. PLEASANT,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director, Virginia Dept. of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:15-cv-00218-REP-RCY)


Submitted:   September 29, 2015           Decided:   October 21, 2015


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffery      A.   Pleasant     appeals   the    district    court’s   order

denying his pleading titled “Notice of Removal of a Civil Action

Pursuant    to   28    U.S.C.   §   1446(b),”    dismissing      the   action   as

frivolous, and issuing a prefiling injunction. ∗               We have reviewed

the record and find no reversible error.                  As the plaintiff in

the purported state court proceeding, Pleasant is not permitted

to remove the action to federal court, so the dismissal was not

error.     Accordingly, though we grant leave to proceed in forma

pauperis, we affirm the decision of the district court.

     We dispense with oral argument because the facts and legal

contentions      are   adequately    presented      in   the   materials   before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




     ∗ Pleasant does not challenge in his informal brief the
imposition of the prefiling injunction.  Thus, that portion of
the district court’s order is not before us.   See 4th Cir. R.
34(b).



                                        2